Citation Nr: 0404760	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  92-01 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for post-
operative coronary artery disease (CAD) with hypertension and 
recurrent angina.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to July 16, 1996.  

(The issue of entitlement to payment or reimbursement of 
unauthorized emergency room medical expenses incurred at West 
Florida Regional Medical Center in June 1998 is addressed in 
a separate decision of the Board).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is the spouse of the veteran, who served on 
active duty from December 1961 to August 1981.  The record 
shows that the veteran has been found to be incompetent and 
that his spouse (the appellant) has been appointed as his 
fiduciary.  This matter is before the Board of Veterans' 
Appeals (Board) from a March 1991 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO or AOJ) in St. 
Petersburg, Florida, which, in pertinent part, increased the 
rating for service-connected CAD with hypertension and 
recurrent angina to 60 percent, and denied entitlement to a 
TDIU.  In the same decision, the RO granted service 
connection for a left shoulder disability, rated 
noncompensable; and continued a noncompensable rating for a 
service-connected low back disability.  In his notice of 
disagreement, the veteran expressly limited his appeal to the 
matter of entitlement to an increased rating for the CAD and 
left shoulder disabilities, and entitlement to TDIU.  By a 
determination in May 1997, the RO increased the rating for 
the left shoulder disability to 10 percent.  The issues set 
forth on the title page are all that remain of this appeal, 
for the appellant withdrew the appeal regarding the left 
shoulder disability in May 2001.  

In regard to the TDIU claim, the Board notes that the U.S. 
Court of Appeals for Veterans Claims (the Court) has held 
that a total rating based on individual unemployability is a 
lesser benefit than a total schedular rating.  Colayong v. 
West, 12 Vet. App. 524 (1999).  In this case, the record 
reflects that by a December 1997 rating decision, the RO 
awarded a combined rating of 100 percent for the veteran's 
service connected disabilities, effective July 16, 1996.  
Inasmuch as a total schedular rating has been assigned from 
July 16, 1996, the Board concludes that the veteran's claim 
for TDIU is moot from that point.  Accordingly, the issue of 
entitlement to TDIU is recharacterized as shown on the 
preceding page.  

This case was previously before the Board in January 1994, 
March 1995, and March 2001, and on each occasion it was 
remanded for additional development.  The additional 
development was addressed by the RO in a June 2002 
supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  The competent (medical) evidence of record shows that 
veteran's service-connected CAD with hypertension and 
recurrent angina results in an estimated level of metabolic 
equivalents (METs) of not more than 5; his heart disease is 
not productive of chronic congestive heart failure, or a 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

2.  The service-connected CAD with hypertension and recurrent 
angina has not been show to be productive of arteriosclerotic 
heart disease during and for 6 months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.; or after 6 months, with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion, or more than sedentary employment having been 
precluded.  

3.  Service connection is currently in effect for 
cerebrovascular accident (CVA) with residual hemianopsia, 
rated 100 percent; vascular dementia associated with CVA, 
rated 70 percent; CAD with hypertension and recurrent angina, 
rated 60 percent; hemiparesis of the upper and lower left 
extremities, rated 60 and 40 percent respectively; homonymous 
hemianopsia, rated 30 percent; diabetes mellitus, rated 20 
percent; left shoulder bursitis with fibromyositis and 
nonarticular rheumatism, rated 10 percent; and residuals of 
right and left fifth finger fractures, chronic low back 
strain with degenerative arthritis, and left ear hearing 
loss, each rated noncompensable.  A combined service-
connected disability rating of 100 percent has been awarded, 
effective July 16, 1996.  

4.  Prior to July 16, 1996, the service-connected 
disabilities did not preclude the veteran from securing or 
following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A rating in excess of 60 percent for CAD with 
hypertension and recurrent angina is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7101 (1997); 38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7101 (2003).

2.  The criteria for entitlement to TDIU were not met prior 
to July 16, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in VA law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Assuming 
solely for the sake of argument (but without conceding) the 
applicability of Pelegrini to a case such as this, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error. 

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The claim 
has been considered on the merits, and well-groundedness is 
not an issue.  In the March 1991 decision, in a September 
1991 statement of the case, and in a supplemental statements 
of the case (SSOC) issued in March 1992, March and December 
1997, and June 2002, the veteran was notified of the evidence 
necessary to substantiate his claim, and of what was of 
record.  By correspondence in May 2001, he was notified of 
how the VCAA applied to his claim.  The June 2002 SSOC 
clearly cited the changes in the law brought about by the 
VCAA and implementing regulations; it explained that VA would 
make reasonable efforts to help the veteran get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although the June 2002 SSOC asked the veteran to 
respond with any new evidence in support of his claim within 
30 days, he was further notified that evidence submitted 
within a year would be considered.  In fact, all evidence 
received in the interim (a period of approximately 20 months) 
has been accepted for the record and considered.  Under the 
Veterans Benefits Act of 2003, Pub. L. 108-183, § 701, 117 
Stat. 2651,__ (Dec. 16, 2003)(to be codified at 38 U.S.C. 
§__), the Board may proceed with consideration of the appeal. 

There is no indication that there is any relevant evidence 
outstanding.  Development appears complete to the extent 
possible; VA's duties to notify and assist are met.  As shown 
above, the RO properly issued an SSOC meeting the notice 
requirements.  See VAOGCPREC 8-2003.  Hence, the Board finds 
it proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994); Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004).

Increased Rating for CAD with Hypertension and Recurrent 
Angina

Historically, the veteran has been awarded service connection 
for numerous disabilities, to include coronary artery disease 
with hypertension and recurrent angina.  By a December 1997 
rating decision, the RO held that the veteran was entitled to 
a schedular 100 percent combined service-connected disability 
rating, effective from July 16, 1996.  Essentially, the 
appellant and veteran contend that the veteran's service-
connected CAD warrants an evaluation in excess of the 60 
percent, and that the veteran is entitled to a TDIU (prior to 
July 16, 1996) because his cardiovascular disability, along 
with a service-connected left shoulder disability, allegedly 
precluded him from obtaining and/or maintaining employment as 
of August 1990.  

The evidence shows the veteran has a history or CAD which 
required a single vessel bypass in January 1981.  His medical 
history also includes hypertension since 1978, and left arm 
pain that has been present since the 1981 bypass surgery.  VA 
outpatient records dated in March 1990 show that the veteran 
complained of anterior chest pain, with pain radiating into 
the left arm.  

Examination by a private physician in January 1991 show a 
blood pressure reading of 130/94.  The physician found that 
the veteran had nearly continuous chest and left arm pain, 
and periodic angina.  He stated:

The [veteran] may very well have some 
intermittent arm pain and chest pain from 
angina and cervical disc disease but I 
feel his main problem is chronic anxiety 
to the point that he may even have 
occasional panic attacks.  He basically 
has never lost the fear of dying that he 
had immediately after his [bypass] 
surgery when he experienced left arm pain 
and this is his daily fear.  He may be in 
a viscious [sic] cycle of pain causing 
anxiety causing increased pain etc.  

On VA examination in May 1996, the veteran reported that he 
could walk about one mile.  He sometimes experienced 
shortness of breath and chest discomfort after walking 1/4 
mile, but the discomfort was alleviated with sublingual 
nitroglycerin.  The veteran stated that he was unable to work 
because of left shoulder pain that radiated into his left arm 
and chest.  Examination revealed that heart sounds were 
moderately distant, but there was a loud second aortic sound.  
The rhythm was sinus, and there were no murmurs or gallop 
sounds.  Blood pressure readings were 156/106, 144/94, 
146/104, and 170/100-90 in both arms.  The examiner reported 
that a stress test was not indicated, as a review of results 
of stress tests in March 1990 and May 1991 did not reveal any 
exercise induced chest pain or arrhythmia, and his bypass 
procedure remained patent.  The examiner state that there may 
be a psychiatric component to his pain as there was no clear 
etiology for his complaints.  The diagnosis was well-
established CAD, with virtually complete obstruction of the 
upper part of the left anterior descending coronary artery, 
and disease in the distal left anterior descending coronary 
artery as well as some in the right coronary artery; good 
left ventricular function; and poorly controlled 
hypertension.  The examiner stated that it was difficult to 
reach a conclusion regarding the veteran's employability, but 
there was a period of three months time loss between October 
1990 and May 1995 due to illness.  The examiner stated:

The dilemma here is that in the face of 
established [CAD], that he has a good 
left ventricular ejection fraction and 
exercise tolerance by treadmill testing 
and thallium scan testing that he is 
claiming so much discomfort that he is 
unable to work.  I am concerned that his 
fears of sudden death and secondary 
depression may be what is contributing 
this disability . . . .

VA medical records indicate the veteran was admitted for 
cardiac catheterization in July 1996.  His blood pressure at 
that time was 120/80.  S1 and S2 heart sound were normal.  
There was regular rhythm without murmur, gallop, or click.  
The diagnosis was chest discomfort status post coronary 
artery bypass grafting.  A May 1997 report of a follow-up 
examination shows a blood pressure reading of 120/80.  S1 and 
S2 heart sound were again reported as normal, and there was 
regular rhythm without murmur, gallop, or click.  An 
electrocardiogram (EKG) showed a sinus bradycardia suggestive 
of possible lateral ischemia.  The diagnosis was mid-sternal 
chest discomfort.  

In a May 1997 letter, a private physician reported that the 
veteran suffered a cerebrovascular accident (CVA) in July 
1996 that left him with severe and permanent difficulty with 
his left eye vision.  He also had increased problems with 
ambulation secondary to the CVA.  The physician reported that 
"[i]t is my opinion on the basis of [the veteran's] known 
history of CAD and also with his most recent history of [CVA] 
that has left him with . . . significantly disabling 
conditions, that he should be considered totally disabled 
from doing any further gainful employment."  

In a May 1997 letter, the veteran reported that he left his 
job at a Naval Air Station in August 1990 because his heart 
and left arm disorders prevented him from performing 
repetitive movements required in his job as an instrument 
mechanic.  He also reported that he was subsequently employed 
part-time as a salesperson, but angina problems caused him 
miss work up to two weeks at a time.  He reported that March 
15, 1996, was the last date he had any employment.  

A report of VA psychiatric examination in June 1997 shows 
diagnosis of vascular dementia, complicated and secondary to 
CVA; and CAD status post CVA, with hypertension.  The 
examiner reported that the veteran exhibited demonstrable 
impairment in areas of functioning due to cognitive deficits 
secondary to his CVA.  

A June 1998 report from a private medical facility indicates 
that the veteran presented for emergency room care due to 
onset of vague discomfort in the mid-anterior chest that had 
a slightly sharp quality.  The veteran acknowledged that he 
"just needed to be checked."  The pain did not radiate and 
was not influenced by physical activity.  Objective 
examination revealed that he was alert and in no apparent 
distress.  His heart had regular rhythm without murmurs, 
rubs, or gallops.  An EKG and chest X-rays showed no acute 
changes.  The diagnosis was "[a]typical chest discomfort 
which does not in any way suggest myocardial ischemia."  

On VA examination in July 2001, the veteran complained of 
persistent episodes of left anterior chest pain, and shoulder 
pain radiating into the left arm.  Examination revealed that 
the bypass graft was patent, and there was good perfusion of 
the distal left anterior descending coronary artery.  The 
veteran used sublingual nitroglycerin approximately twice 
weekly to relieve substernal chest pain, and sometimes to 
alleviate his left arm and shoulder pain.  Blood pressure 
readings included two readings of 137/84, and reading of 
130/80 and 140/82.  His heart exhibited a regular sinus 
rhythm.  There was a grade I early systolic murmur heard in 
the aortic area and along the left sternal border.  There was 
no neck bruit, no abdominal bruits, and the pedal pulses were 
normal.  The examiner stated that a review of the claims 
folder showed "very extensive studies all of which seem to 
show that the bypass graft is patent, that here is good 
perfusion of the distal left anterior descending coronary 
artery.  The examiner stated:

[B]ecause of his disability relating from 
the [veteran's] stroke, it is not 
possible for us to do a treadmill study.  
Furthermore, [he] tells me that he is 
satisfied with the present award for 
disability and he is not seeking [an] 
increase due to his current disability 
but he is rather seeking [d]isability 
between 1991 and 1996.  However in order 
to answer your question regarding his 
METs, I can only make an educated 
estimate that his METs are not more that 
5 and I base this not only on the 
presence of 100% occlusion of the left 
anterior descending coronary artery, but 
also on the history of his present pains 
and also I base this on the fact that he 
is clearly deconditioned as a result of 
the stroke that he sustained in 1996.  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The disability rating criteria that has been used in this 
case are found at 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005 and 7101, for diseases of the 
heart.  The criteria for evaluating cardiovascular disorders 
were changed effective January 12, 1998.  Schedule for Rating 
Disabilities, the Cardiovascular System, 62 Fed. Reg. 65,207 
(1997).  The revised provisions of Code 7005 incorporate 
objective measurements of the level of physical activity, 
expressed numerically in METs, at which cardiac symptoms 
develop.  The Board further observes that METs are measured 
by means of a treadmill test.  However, when the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity that results in dyspnea, fatigue, angina, 
dizziness or syncope may be used.  See 38 C.F.R. § 4.104, 
Note 2 (2003).  

The Board notes that the veteran was notified of the rating 
criteria that could be used in evaluating his claim, to 
include the January 12, 1998, change, in the June 2002 SSOC.  
The veteran has been apprised of the regulation change and 
the version that is more favorable to the claimant will 
apply.  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  Thus, 
the Board must evaluate the veteran's claim for an increased 
rating from the effective date of the new criteria under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to the veteran, if indeed one is 
more favorable than the other.

Under the criteria for rating arteriosclerotic heart disease 
in effect prior to January 12, 1998, a 60 percent evaluation 
is warranted following typical history of acute coronary 
occlusion or thrombosis, or with history of substantiated 
repeated anginal attacks, more than light manual labor not 
feasible.  38 C.F.R. § 4.104, Code 7005 (as in effect prior 
to January 12, 1998).  A 100 percent rating is warranted for 
arteriosclerotic heart disease after 6 months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion, or more than sedentary employment was 
precluded.  A 100 percent rating is also warranted for 
arteriosclerotic heart disease during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  Id.

On and after January 12, 1998, a 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Code 7005 (2003).  A 100 percent rating is warranted where 
there is chronic congestive heart failure, or where a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id.

With respect to 38 C.F.R. § 4.104, Code 7101, under the old 
criteria for hypertensive vascular disease (essential 
arterial hypertension), a 60 percent rating was assigned when 
diastolic pressure was predominantly 130 or more and there 
were severe symptoms.  The amended version of 38 C.F.R. § 
4.104, Code 7101, for hypertensive vascular disease 
(hypertension and isolated systolic hypertension), provides 
for a 60 percent rating when diastolic pressure is 
predominantly 130 or more.  See 38 C.F.R. § 4.104, Code 7101 
(2003), Note 1(defining hypertension).  However, as the 
maximum rating available under either the "old" or "new" 
Code 7101 is 60 percent, and the veteran's CAD disability is 
currently rated 60 percent, the Board finds that application 
of Code 7101 is not warranted in this case.  

Based upon the evidence of record (most significantly the 
findings on VA examination in July 2001), the Board finds 
that the competent (medical) and persuasive evidence of 
record demonstrates that the veteran's service-connected CAD, 
with hypertension and angina, is presently and primarily 
manifested by intermittent chest pain, pain in the left 
shoulder and arm, and shortness of breath on exertion.  The 
most recent medical evidence reveals that the veteran's METs 
are estimated at "not more than 5."  In this regard, it is 
noted that although an exercise test could not be performed 
during the July 2001 VA examination, the examiner reported 
that the inability to perform such a test was not due to his 
cardiovascular disability alone, but also because the veteran 
was clearly deconditioned as a result of the CVA he sustained 
in 1996.

In this case, the probative medical evidence of record does 
not show that the service-connected CAD includes a history of 
acute coronary occlusion or thrombosis with circulatory 
shock, or chronic residual findings of congestive heart 
failure or angina on moderate exertion, or that the service-
connected CAD, by itself, has precluded more than sedentary 
employment.  Similarly, this evidence does not show that the 
veteran has congestive heart failure and or that there is any 
left ventricular dysfunction.  The July 2001 VA examination 
clearly demonstrated that the veteran's METs are not greater 
than 5.  Accordingly, the Board must conclude that 
entitlement to a rating in excess of 60 percent under the old 
or new criteria is not warranted.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (effective before and after January 12, 
1998).

Entitlement to a TDIU Prior to July 16, 1996

Prior to July 16, 1996, service connection was in effect for 
CAD with hypertension and recurrent angina, rated 60 percent; 
and left shoulder bursitis with fibromyositis and non-
articular rheumatism; residuals of right and left fifth 
finger fractures; chronic low back strain with degenerative 
arthritis; and left ear hearing loss, each rated 
noncompensable.

The veteran's claim for TDIU was received by the RO in 
November 1990.  He reported that he was unable to continue 
his job at a Naval Air Station due to his cardiovascular and 
left hand conditions.  In a VA Form 21-4192, the veteran's 
employer indicated the he was an instrument worker at the 
Naval Air Station, and had stopped working in October 1990 
because of medical and personal reasons.  

In a VA Form 21-8940 dated in September 1995, the veteran 
reported that September 1, 1990, was the date he became to 
disabled to work.  However, he also indicated that the most 
he ever earned in one year was $22,000 in 1993.  He further 
reported that between October 1990 to May 1995 he had worked 
as a salesman for a Toyota car dealership and a cable 
company.  According to the veteran, during that period he 
lost approximately 11 months of time from work due to 
illness.  He worked approximately 20 to 30 hours weekly, and 
earned between $800 and $1,600 monthly.  He reported that his 
total earned income over the prior 12 months was $4,000.  

On VA examination in May 1996, it was noted that there may be 
a psychiatric component to the veteran's left shoulder, left 
arm, and chest pain.  The examiner was unable to give an 
opinion as to the veteran's employability due to the possible 
psychiatric component, but he did report that objective 
evidence, to include stress tests, did not support the 
veteran's claim that his cardiovascular disability caused so 
much discomfort that he was unable to work.  The examiner 
opined that the veteran's left arm could cause some 
difficulties with use especially overhead and repetitive-type 
work.  

As noted above, the veteran suffered a CVA in July 1996.  VA 
hospitalization reports dated on July 16, 1996, include a 
discharge summary wherein it was noted that magnetic 
resonance imaging had shown "a right posterior cerebral 
artery territory infarction, small focal areas of 
hyperintensity, inferior left cerebellar hemisphere . . . 
most likely representing some small infarctions of 
indeterminate age.  Therefore it was felt that [the veteran] 
did have an embolic [CVA]."  

In a letter dated in July 1996, a private physician indicate 
that the CVA had left the veteran with left-sided hemianopia 
which was most likely a permanent condition.  The physician 
also noted that he was having difficulty with sensation of 
the left side of the body, with visual spatial cognitive 
functioning and short-term memory problems.  

An October 1996 VA examination report indicates that the 
veteran told the examiner that he last worked in March 1996.  
In the above-noted VA Form 21-8940, the veteran reported that 
his education level was 12 years, but during the October 1996 
examination he reported having completed two to three years 
of college.  The examiner reported that the veteran's speech 
was relevant, coherent, logic, and goal directed.  His 
cognitive functions were intact, as were his memory and 
intellectual functioning.  

As noted above, the veteran reported in a May 1997 letter 
reported that March 15, 1996, was the last date he had any 
employment.  

By a May 1997 RO decision, service-connection was granted, 
among other disabilities, for residuals of the July 1996 CVA, 
with a temporary rating of 100 percent effective July 16, 
1996.  

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough. A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and maintain employment.  Therefore, the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, and not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

For VA purposes, the term "unemployability" is synonymous 
with an inability to secure and follow a substantially 
gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 
(1992).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).  

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  

Here, prior to July 16, 1996, the veteran met the threshold 
requirement for a total disability rating in that he did have 
a service-connected disability rated 60 percent.  38 C.F.R. § 
4.16(a).  However, before a total rating based upon 
individual unemployability may be granted prior to July 16, 
1996, there must also be a determination that the veteran's 
service-connected disabilities were sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  As shown above, a review of the record indicates that 
the veteran suffered a CVA in July 1996, which ultimately 
resulted in the determination that a 100 percent disability 
rating was warranted, effective July 16, 1996, as he was 
unable thereafter to secure or follow substantially gainful 
employment.  Prior to July 16, 1996, the record is devoid of 
competent (medical) evidence that the veteran's service-
connected disabilities were sufficiently disabling to produce 
unemployability without regard to the veteran's advanced age 
and the non-service connected disorders.  Moreover, the 
record indicates that the veteran himself has acknowledged 
that he had worked until March 1996 (see letter from veteran 
received by the RO in May 1997), and there is no medical or 
other evidence evidencing that he was unable to secure or 
follow substantially gainful employment prior to July 16, 
1996.  While it is clear that the veteran suffers from 
various service-connected and nonservice-connected disorders, 
the preponderance of the available evidence is against a 
finding that the veteran's service-connected disabilities 
alone preclude substantially gainful employment in light of 
his education and employment history.  Accordingly, the Board 
can not find that the veteran was totally disabled due to his 
service-connected disabilities prior to July 16, 1996.  

The doctrine of resolving reasonable doubt in a claimant's 
favor does not apply in this case as the preponderance of the 
evidence is against the claims of entitlement to a rating in 
excess of 60 percent for CAD with hypertension and recurrent 
angina, and/or entitlement to TDIU prior to July 16, 1996.  




ORDER

A rating in excess of 60 percent for post-operative coronary 
artery disease with hypertension and recurrent angina is 
denied.

Entitlement to a TDIU prior to July 16, 1996, is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



